J-S24029-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                         Appellee

                    v.

RAHMIL FIELDS

                         Appellant                    No. 2887 EDA 2014


              Appeal from the PCRA Order September 23, 2014
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0003495-2007


BEFORE: GANTMAN, P.J., ALLEN, J., and MUSMANNO, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                       FILED APRIL 01, 2016

        Appellant, Rahmil Fields, is before us upon remand from the

Pennsylvania Supreme Court with regard to his appeal from the Philadelphia

County Court of Common Pleas order that dismissed his first petition filed

under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-

9546.    On October 26, 2006, then seventeen-year-old Appellant shot and

killed a victim in Philadelphia.     A jury convicted Appellant on October 14,

2008, of first degree murder. The court immediately imposed an automatic

life sentence without the possibility of parole (“LWOP”).     Appellant timely

filed a direct appeal on November 12, 2008, which was later dismissed on

February 4, 2010, for counsel’s failure to file a brief.   Although this Court

directed counsel to notify Appellant of the dismissal and file in this Court a

certification of that notice, counsel did not comply. Following an inquiry and
J-S24029-15


complaint to the state disciplinary board, Appellant learned on September

29, 2011, that his appeal had been dismissed.

      On August 2, 2012, Appellant mailed a pro se pleading (filed August 7,

2012) to the court, asking for the appointment of counsel for purposes of

seeking collateral relief under Miller v. Alabama, ___ U.S. ___, 132 S. Ct.
2455, 183 L. Ed. 2d 407 (2012), which had been recently filed on June 25,

2012. The court did not respond. On October 10, 2012, Appellant filed a

pro se PCRA petition. The court appointed counsel on July 12, 2013, who

filed an amended PCRA petition on October 30, 2013. Counsel filed a second

amended petition on December 7, 2013, seeking habeas corpus and PCRA

relief and citing Miller both as an exception to the PCRA timeliness

requirements and as a basis for substantive relief.        The court issued Rule

907 notice on July 15, 2014, and dismissed the petition on September 26,

2014. On appeal, this Court affirmed the denial of PCRA relief, pursuant to

Commonwealth v. Cunningham, 622 Pa. 543, 81 A.3d 1 (2013) (holding

Miller does not apply retroactively to sentences which became final before

the filing date of Miller (June 25, 2012)).

      On February 24, 2016, our Supreme Court vacated this Court’s

disposition   and   later   remanded   the    case   for   reconsideration   under

Montgomery v. Louisiana, ___ U.S. ___, 136 S. Ct. 718, 193 L. Ed. 2d 599

(2016 WL 280758 *12) (filed January 25, 2016, and revised on January 27,

2016) (holding Miller applies retroactively to cases on collateral review).


                                       -2-
J-S24029-15


Because Appellant was seventeen years old at the time of his offense, he

falls within the class of juvenile offenders who might benefit from the

Montogmery/Miller decisions. See Commonwealth v. Secreti, ___ A.3d

___, 2016 Pa. Super. 28 (filed February 9, 2016) (holding retroactivity under

Montgomery is effective as of date of Miller decision; orders denying PCRA

relief in cases involving Montgomery/Miller must be reversed and

remanded for resentencing consistent with this new rule of substantive law

and Commonwealth v. Batts, 620 Pa. 115, 131-32, 66 A.3d 286, 296

(2013)).

           [A]t a minimum [the court] should consider a juvenile’s
           age at the time of the offense, his diminished culpability
           and capacity for change, the circumstances of the crime,
           the extent of his participation in the crime, his family,
           home and neighborhood environment, his emotional
           maturity and development, the extent that familial and/or
           peer pressure may have affected him, his past exposure to
           violence, his drug and alcohol history, his ability to deal
           with the police, his capacity to assist his attorney, his
           mental health history, and his potential for rehabilitation.

Id. at 133, 66 A.3d at 297.       Taking such factors into consideration, the

imposition of a minimum sentence in all but the most egregious cases, is the

most appropriate remedy for the federal constitutional violation that occurs

when a court has mechanically and mandatorily applied a LWOP sentence on

a juvenile offender. Id.

     Here, Appellant was a seventeen-year-old juvenile when he shot and

killed a victim in Philadelphia on October 26, 2006.        Appellant’s second

amended PCRA petition asserted a new constitutional right under Miller,

                                      -3-
J-S24029-15


supra, both as an exception to the statutory timeliness requirements and

for the purposes of substantive relief. Appellant’s petition was denied under

Cunningham, supra.           In light of more recent case law, however,

Cunningham no longer controls in this context.           See Secreti, supra.

Accordingly, we reverse the PCRA court’s order, vacate Appellant’s judgment

of sentence, and remand for resentencing in accordance with Batts, supra.

        Order reversed; case remanded for further proceedings. Jurisdiction is

relinquished.

        Judge Allen did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/2016




                                      -4-